ORDER

PER CURIAM.
AND NOW, this 7th day of June, 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issue:
Did the Commonwealth Court err when it held that a cap on student enrollment in a 2005 school charter was valid for school years before 2008 but was invalid for school years after 2008, even though the Charter School Law states that a cap is permissible if “agreed to by the charter school ... as part of a written charter ... whether ... approved prior to or ... subsequent to the [law’s] effective date”?
The parties are directed in their briefs to address whether a charter school’s signing of a charter that contains a unilaterally imposed cap on enrollment can be considered “implied acquiescence” to that cap, sufficient to satisfy the requirement for an express agreement under 24 P.S. § 17-1723-A(d)(l), or whether something more is required in order to constitute such an express agreement.
Allowance of Appeal is DENIED with respect to all remaining issues.
FURTHER, Petitioner’s application for leave to file a reply brief is DENIED, and Petitioner’s application for leave to file supplemental authority is GRANTED.